11/09/2021


                                          DA 20-0210

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 290N



STATE OF MONTANA,

               Plaintiff and Appellee,                           FILE
         v.
                                                                  NOV 0 9 2021
                                                                Bowen Greenwood
EDWARD HAROLD HUGGLER,                                        Clerk of Supreme Court
                                                                 State of Montana

               Defendant and Appellant.



APPEAL FROM:           District Court of the Twenty-First Judicial District,
                       In and For the County of Ravalli, Cause Nos. DC 19-92, DC 19-93,
                       DC 19-94, and DC 19-95
                       Honorable Jennifer B. Lint, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, James Reavis, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Damon Martin, Assistant
                       Attorney General, Helena, Montana

                       Bi11 Fulbright, Ravalli County Attorney, William Lower, Deputy County
                       Attorney, Hamilton, Montana



                                                    Submitted on Briefs: October 13, 2021

                                                               Decided: November 9, 2021


Filed:


                                            Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Edward Huggler (Huggler) was convicted after a jury trial in the Twenty-First

Judicial District Court, Ravalli County, of obstructing a peace officer in violation of

§ 45-7-302, MCA. He appeals, and we reverse and remand for a new trial.

       On June 2, 2018, Officer Jessup initiated a traffic stop after observing Huggler make

an improper U-tum while riding his motorcycle. Upon being signaled to pull over, Huggler

pulled his motorcycle into the parking area of Al's Cycle shop. During the stop, Huggler

became frustrated and began walking away from Officer Jessup.' Officer Jessup then

arrested Huggler for obstructing a peace officer in violation of § 45-7-302, MCA.

¶4     At trial, the District Court gave a conduct-based "knowingly" instruction. Huggler

asserts he received ineffective assistance of his trial counsel as counsel failed to object to

the inappropriate instruction and failed to offer the correct result-based "knowingly"




  Huggler testified to being a disabled veteran with mental health issues. He testified when he
became frustrated, he realized he needed to calm down. As such, he walked toward a bench near
the door of Al's Cycle shop with the intention to sit and calm down. Officer Jessup testified
Huggler walked toward the door of A1's Cycle shop and did not return when he told Huggler to
come back.

                                              2
instruction. He asserts he was prejudiced as the conduct-based instruction permitted the

jury to disregard his explanation for why he walked away from the officer and allowed the

jury to convict him of obstructing justice merely because Officer Jessup saw him walk

away from the officer when the officer instructed him to come back. The State appears to

concede the District Court erred in giving the conduct-based rather than a result-based

"knowingly" instruction but asserts the error should be disregarded as Huggler's actions

demonstrated an intent to obstruct.

115    Ineffective assistance of counsel (IAC) clahns are mixed questions of law and fact,

which we review de novo. State v. Johnston, 2010 MT 152, ¶ 7, 357 Mont. 46, 237 P.3d

70.

¶6     Pursuant to § 45-7-302(1), MCA, "[a] person commits the offense of obstructing a

peace officer . . . if the person knowingly obstructs, inipairs, or hinders . . . the performance

of a governmental function." As the obstruction statute seeks to avoid the singular result

of obstruction of a peace officer, rather than any particular conduct of a defendant, we have

previously determined the proper definition of "knowingly" under § 45-2-101(35), MCA,

for this crime is awareness that it is highly probable that the defendant's conduct will

obstruct, impair, or hinder the officer's performance of his or her governmental function.

See Johnston, 'If 10, 12. In essence, to convict a defendant of obstructing a peace officer

in violation of § 45-7-302, MCA, the State must prove that the defendant was aware his

conduct would hinder the peace officer's duties. Johnston,¶¶ 9-12.




                                               3
¶7     The State implicitly acknowledges the conduct-based "knowingly" instruction

given to the jury was incorrect by its acknowledgment that to convict Huggler of

obstructing a peace officer under § 45-7-302, MCA, it had to prove Huggler was aware his

conduct could hinder the officer's execution of his duties but argues Huggler's conduct

demonstrated an intent to obstruct. This determination, however, is for the jury, not the

State, to make after being properly instructed on the correct result-based "knowingly"

instruction.

¶8     Article II, Section 24, of the Montana Constitution and the Sixth Arnendment to the

United States Constitution, as incorporated through the Fourteenth Amendment, guarantee

a defendant the right to effective assistance of counsel. See Johnston, ¶ 15; State v. Kougl,

2004 MT 243,    ¶ 11, 323 Mont. 6, 97 P.3d 1095.    In assessing IAC claims, we apply the

two-pronged test set forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052

(1984). See Kougl, ¶ 11. Under the Strickland test, the defendant must (1) demonstrate

that "counsel's perforrnance was deficient or fell below an objective standard of

reasonableness" and (2) "establish prejudice by demonstrating that there was a reasonable

probability that, but for counsel's errors, the result of the proceedings would have been

different." Kogl, ¶ 11 (quoting State v. Turnsplenty, 2003 MT 159, ¶ 14, 316 Mont. 275,

70 P.3d 1234). When a defendant raises an IAC clairn on direct appeal, we first determine

whether the claim is more appropriately addressed in a postconviction relief proceeding.

Kougl, ¶ 14. Where the incorrect conduct-based "knowingly" instruction was given and

defense counsel failed to seek the correct result-based "knowingly" instruction, we have

                                             4
concluded we can review this ineffectiveness claim on direct appeal as there was no

plausible justification for failure to seek the correct instruction. Johnston, ¶ 16. We reach

the same conclusion here. Trial counsel had nothing to lose in seeking the correct result-

based "knowingly" instruction and the failure to do so required the jury to disregard

Huggler's explanation for why he walked away frorn the officer and allowed the jury to

convict Huggler without assessing his intent.

       We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶10    Reversed and remanded for new trial on the charge of obstruction of a peace officer

under § 45-7-302, MCA.

                                                      r_../00, 01/1
                                                                   Justice

We concur:




              nor
              Justices

                                             5